    Case 1:17-cr-00177-ENV Document 80 Filed 10/30/19 Page 1 of 2 PageID #: 593

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
9




EEA/ANW/amh                                      271 Cadman Plaza East
F. #2016R01958                                   Brooklyn, New York 11201



                                                 October 25, 2019


By FedEx

Marion Seltzer, Esq.
1725 York Avenue
Suite 16B
New York, NY 10128

              Re:    United States v. Blaise Caroleo
                     Criminal Docket No. 17-CR-177 (ENV)

Dear Ms. Seltzer:

               Enclosed please find the government’s production of discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. The government reiterates its
request for reciprocal discovery from the defendant.

        The Government’s Discovery

              Enclosed are copies of the following:

         Documents relating to the defendant’s employment, Bates-numbered
CAROLEO-001775 to CAROLEO-001939.

              The defendant’s emails from the Metropolitan Detention Center from August
16, 2019 to October 24, 2019, Bates-numbered CAROLEO-001940 to CAROLEO-002073.
 Case 1:17-cr-00177-ENV Document 80 Filed 10/30/19 Page 2 of 2 PageID #: 594




               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact us.

                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/ Erin E. Argo
                                                  Erin E. Argo
                                                  Alicia N. Washington
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6049/6009


Enclosures
cc:   Clerk of the Court (ENV) (by ECF) (without enclosures)




                                              2
